Citation Nr: 0022349	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skull defect with 
headaches, status post excision of eosinophilic granuloma, 
left parietal region, claimed as residuals of head injury in 
service.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from February 8 to August 
10, 1971.  

By rating action dated in June 1994, the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim for service connection for 
skull defect with headaches, status post excision of 
eosinophilic granuloma, left parietal region, claimed as 
residuals of head injury in service.  The veteran testified 
at a hearing before a Hearing Officer at the RO in June 1995.  
The Hearing Officer accepted the veteran's testimony that he 
was hit on the head with the butt of a rifle during service 
and denied the claim on the merits.  Subsequent decisions by 
the RO have been on the same basis and with the same result.  
This appeal has ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Any head injury during service was an acute episode that 
resolved without residual disability.  

3.  A skull defect with headaches, status post excision of 
eosinophilic granuloma, left parietal region, was initially 
manifested many years after service and is not shown to be 
related to service or to any inservice incident.  


CONCLUSION OF LAW

Skull defect with headaches, status post excision of 
eosinophilic granuloma, left parietal region, claimed as 
residuals of head injury in service, was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for service connection 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts regarding the claim has been properly 
developed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

When a disease was not initially manifested during service, 
the veteran may establish the "required nexus" for service 
connection by evidence demonstrating a medical relationship 
between the current disability and service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).  In that regard, the United States 
Court of Appeals for Veterans Claims has determined that 
establishing "service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Upon review of all the evidence of record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for the disability at issue here.  The 
service medical records are completely negative for any 
report of head trauma during service or of any manifestation 
of skull defect with headaches, status post excision of 
eosinophilic granuloma, left parietal region.  The veteran 
described himself as being in excellent health at his 
discharge medical examination, and he answered all pertinent 
questions, including those involving head injury and 
headaches, in the negative in the Report of Medical History 
section of the separation examination.  The findings on 
clinical evaluation regarding the head and scalp, and the 
neurologic examination findings, were all normal at that 
time.  

The veteran was hospitalized by VA from April to May 1975.  
The report of that hospitalization shows that the veteran 
entered the hospital because of left parietal skull lytic 
defect and headaches.  Reportedly, he began having headaches 
approximately 31/2 months prior to admission.  He noted an area 
of swelling over the left parietal area that felt as though 
there was fluid underneath it.  He was admitted for 
diagnostic evaluation.  A brain scan was positive over the 
left parietal region.  A craniectomy was performed, and the 
lesion was removed.  The pertinent diagnosis on discharge 
from the hospital was eosinophilic granuloma, left parietal 
skull, status post excision.  

The veteran's private physicians and his father have 
forwarded statements attesting to the veteran's current level 
of disability.  None of these statements, however, support a 
conclusion that the disability at issue had its origin in 
service.  Although the veteran is in receipt of nonservice-
connected pension benefits on the basis of the current 
disability, this does not affect the claim for service 
connection, which is concerned with the etiology, not the 
current severity of the disability at issue.  The Board notes 
that the veteran's brother reported in December 1997 that he 
recalled a conversation about 26 years previously, when the 
veteran provided the information that he was hit in the head 
with the butt of a rifle and that it was either by a drill 
sergeant or a lieutenant.  The veteran's testimony was 
accepted by the Hearing Officer as corroborating that the hit 
in the head by a rifle butt occurred in service.  The 
brother's statement further supports this conclusion.  
However, the objective evidence is against the claim that the 
veteran has chronic residuals of that incident.  

For example, the service medical records contain absolutely 
no reference to any residuals of head injury at any time 
during service.  His service medical records are wholly 
negative for any complaints referable to a head injury or any 
residuals of head injury.  Furthermore, the contemporaneous 
medical record of his earliest head symptoms, in April 1975, 
reflects only a 31/2-month history of the inception of the 
problem that resulted in the surgery and the diagnosis of 
eosinophilic granuloma.  The veteran was discharged from 
service in 1971, which means that more than three years 
elapsed before there was any manifestation of the granuloma.  
Even malignant tumors are accorded only a one-year 
presumptive period, if they are manifested to a compensable 
degree within that time period after service.  38 C.F.R. 
§ 3.309 (1999).  Fortunately, this skull mass was not 
malignant; unfortunately, there is no objective support for 
his current claim for service connection.  

The Board has also considered that the veteran was entitled 
to disability benefits from the Social Security 
Administration.  However, these benefits, which were based on 
disability not pertinent to this appeal, were terminated, 
effective January 1, 1997.  

In November 1996, at the request of the RO, a VA physician 
reviewed the claims file and the medical literature and 
concluded that it was impossible to state with any confidence 
what, if any, relationship trauma has to the subsequent 
development of eosinophilic granuloma.  The reviewing 
physician did note that, typically, eosinophilic granuloma is 
considered a nonmalignant disease and that is etiology was 
unknown.  In December 1996, after obtaining an additional 
reference source, the reviewing physician cited an article in 
which 10 of 26 patients with eosinophilic granuloma provided 
a history of antecedent trauma to the skull, but there was no 
speculation or discussion as to the significance of the 
trauma in the development of the eosinophilic granuloma.  

The Board takes special note of the fact that the service 
medical records do not show any complaints or findings of 
head injury or its residuals and that the objective evidence 
is negative not only during service but for several years 
thereafter.  In this regard, the RO in 1998 requested that a 
special search be conducted for records pertaining to any 
admission of the veteran to the VA Medical Center, Fresno, 
California, in or about October 1971.  The response received 
was that no records were available.  It is also interesting 
to note that a report from the Mendocino Coast Clinic in 
April 1993 indicates that the veteran had had headaches since 
1974 and 1975, when a plate was inserted in his head, but 
that the headaches had been worse since he was attacked in 
November 1992 and sustained head trauma.  This report does 
not support the claim that the veteran's current disability 
is of service origin.  

The Board is of the opinion that it is reasonably inferable 
from the evidence of record that if the veteran's head injury 
during service had been significant, he would have required 
treatment that surely would have been recorded.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1361 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  It is reasonable 
to conclude that head trauma of any extent or severity would 
not have been overlooked and that any extensive or 
significant injury would have been noted at the time of his 
examination for separation from service.  Id.  

Although the veteran may well believe that his disability is 
causally related to his active service, he is not a medical 
professional, and his opinion regarding the origin of his 
current disability is not entitled to any weight.  As a lay 
person, he is not considered legally competent to render 
opinions concerning questions of medical diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  It is of the utmost importance regarding the 
decision being made here that no clinician has provided an 
opinion, based on a thorough review of the evidence of 
record, indicating that the current disability for which 
service connection is claimed had its origin in service.  

In view of these findings, there is no persuasive objective 
evidence supporting the veteran's claim.  On the basis of the 
above analysis, the only evidence supporting the veteran's 
claim is of small weight and is equivocal, although 
sufficient to well ground the claim.  The veteran has 
expressed the identical contentions throughout, including in 
his June 1995 testimony, that being struck in the head by a 
rifle butt during service produced the disability at issue 
here.  However, as noted, his assertions and testimony are 
not competent medical evidence regarding the etiology of his 
current claimed disability.  The great weight of the 
competent medical evidence supports a finding that the 
veteran did not seriously injure his head during his active 
service and that his current head disability originated 
following service and is unrelated to service.  The Board 
accordingly concludes that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
skull defect with headaches, status post excision of 
eosinophilic granuloma, left parietal region, claimed as 
residuals of head injury in service.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for skull defect with headaches, status 
post excision of eosinophilic granuloma, left parietal 
region, claimed as residuals of head injury in service, is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 6 -


